Citation Nr: 1338910	
Decision Date: 11/26/13    Archive Date: 12/06/13

DOCKET NO.  13-11 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for degenerative joint disease of the radiocarpal joint of the right wrist (right wrist disability).  

2.  Entitlement to service connection for degenerative joint disease and spondylosis of the lumbar spine (low back disability).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel

INTRODUCTION

The Veteran served on active duty from February 1974 to December 1974.  

This case comes before the Board of Veterans' Appeal (Board) on appeal of a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which denied the benefit on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Upon preliminary review of the evidence of record, the Board finds that additional evidentiary development is necessary regarding these claims.  

In his December 2008 claim for service connection, the Veteran indicated that he was treated at the VAMC in Shreveport, Louisiana as early as 2002.  A review of the record, including records in electronic format, shows that the earliest VA treatment records associated with the file are dated in July 2005.  

In a note in the file, the RO indicated that VA treatment records dated from July 2005 to September 2007 and from July 2010 to January 2013 were associated with the Veteran's electronic file in VBMS.  Another notation states that an employee at the RO also uploaded all images from July 2005 to December 2010.  The record, however, does not include any VA treatment records dated between 2002 and 2005.  As such, attempts to retrieve these records and associate them with the claims file are necessary prior to final adjudication of the claims.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding treatment records related to the Veteran's right wrist and low back disabilities.  The RO/AMC should specifically request VA treatment records between 2002 and 2005 as identified by the Veteran.  

2.  Thereafter, readjudicate the Veteran's claims.  If the any decision remains adverse to the Veteran, he and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


